Citation Nr: 1413069	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 to December 1963.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2010 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2014 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  


FINDINGS OF FACT

1.  In an unappealed February 1981 rating decision, the RO denied a claim for service connection for residuals of a left foot/leg injury. 

2.  The evidence associated with the claims file subsequent to the February 1981 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg disability.

3.  The evidence is at least in equipoise as to whether Veteran's current left peroneal nerve damage is related to an in service left leg injury.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for establishing service connection left peroneal nerve damage have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 

Service connection for his left leg disability was denied in a February 1981 rating decision on the basis that the evidence of record had not established that the Veteran's left leg disability had been caused by or incurred in service.  Reference was made to the lack of documentation of an in-service disease or injury.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

The evidence received as part of the Veteran's January 2010 petition to reopen his claim for service connection for left leg disability includes lay statements submitted by the Veteran's fellow soldiers, friends, and his wife.  The various lay statements, which include statements pertaining to Veteran injuring his left leg/knee in service, are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

Turning to a consideration of the claim on its merits, there is competent and credible evidence of the Veteran injuring his left leg in service.  See e.g., Statement from D.M.B., who recalled the Veteran injuring his left knee in service and seeing him on crutches.  The record also includes opinions from W.G.W., M.D., and M.M., D.O., who state that it is as likely as not that the Veteran's left peroneal nerve damage/disability, which ultimately led to a left peroneal nerve decompression in May 2008, is a result of his in-service left leg injury.  The record also includes a negative VA examination/opinion.  However, no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current left leg disability and his military service.  As all elements of service connection have been satisfied, service connection for left peroneal nerve damage is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013).


ORDER

The claim for service connection for a left leg disability is reopened.

Entitlement to service connection for left peroneal nerve damage is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


